Citation Nr: 1615718	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-04 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to July 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from July 2009 (prostate cancer) and October 2015 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the prostate cancer claim initially came to the Board as a claim to reopen a previously denied claim for service connection for prostate cancer.  However, pursuant to 38 C.F.R. § 3.156(b), new and material evidence which is received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. §§ 3.156, 3.400(q)(1) (2015).  In this case, the RO issued a July 2009 rating decision denying the claim of entitlement to service connection for prostate cancer.  Subsequently, relevant VA treatment records including an ionizing radiation examination were associated with the record prior to the expiration of the one-year appeal period.  Despite the subsequent January 2011 rating decision and January 2013 statement of the case (SOC) finding that the claim could not be reopened, the July 2009 rating decision is pending, and is the correct rating decision from which this appeal is based.  Id.  The Board has therefore characterized the issue as a service connection claim as shown on the title page.

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

At the aforementioned hearing, the Veteran reported that he suffers from various conditions, e.g. tumor of the spine, related to his exposure to ionizing radiation that are not on appeal.  At that time the Veteran was advised that the Board's sole jurisdiction was over his prostate cancer claim and that he should speak to his representative regarding his desire to file any additional claims.  The Board reiterates that to the extent the Veteran wishes to file a claim for service connection for any conditions not identified on the cover page of this decision, he should file a claim for such with the RO.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's prostate cancer is not related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in November 2008 and September 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, a VA ionizing radiation examination report, and an opinion from the Chief Public Health and Environmental Hazard Officer.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In addition to the laws and regulations cited above, service connection may also be granted as a matter of presumption.  Significantly, certain chronic diseases, such as malignant tumors, although not manifested during service, may be service-connected if manifest within certain prescribed periods following service discharge.  Malignant tumors, for instance, must be manifest to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  

Moreover, certain radiogenic diseases and cancers have been presumptively associated with exposure to radiation.  See 38 C.F.R. § 3.309.  Prostate cancer, however, is not among the listed cancers that are associated with radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Where a presumption is found inapplicable, however, a claimant is not precluded from establishing service connection for disability due to proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Additionally, as prostate cancer has been identified as a "radiogenic disease" under 38 C.F.R. § 3.311, VA is required to accomplish certain actions prior to adjudicating the claim.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the merits of the claim, the Veteran contends that his prostate cancer (currently in remission) is related to his exposure to ionizing radiation in service.  Specifically, he reported at his July 2015 hearing that in addition to the documented exposure from 1985 to 1986 noted on his Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), he was also exposed to radiation while stationed in Japan where he was reportedly assigned to guard and move nuclear weapons in secret.  

Nevertheless, after reviewing all of the evidence of record including the Veteran's lay statements, the Board finds that the most probative evidence indicates that prostate cancer is not etiologically related to the Veteran's service to include his exposure to ionizing radiation therein.  

As an initial matter, the Board notes that the evidence shows that prostate cancer was initially diagnosed in 2007, approximately 17 years after the Veteran's separation from service.  As there is no indication that the Veteran had a malignant tumor manifest to a degree of 10 percent within one year of discharge, the presumptive provisions under 38 C.F.R §§ 3.307 and 3.309(a) are not applicable.

Additionally, as there is no contention that symptoms of prostate cancer were first experienced by the Veteran in service, or that prostate cancer is otherwise directly related to service, the Board will focus on the Veteran's primary argument that prostate cancer is due to his in-service exposure to ionizing radiation.  

In February 2009, VA's Chief Public Health and Environmental Hazards Officer found that it was unlikely that the Veteran's prostate cancer was caused by his exposure to ionizing radiation in service.  In reaching this conclusion, the physician assumed a total ionizing dose of radiation of .133 rem based on the Veteran's DD Form 1141 and used a matrix developed by the National Institute of Occupational Safety and Health (NIOSH) that analyzes the probability that certain cancers were caused by exposure to ionizing radiation.  In applying the Veteran's exposure history and cancer information to this matrix, the Chief Public Health and Environmental Hazards Officer also allowed for certain assumptions that would tend to increase the probability of causation.  Nevertheless, the results indicated that it was unlikely that the Veteran's prostate cancer was attributable to his radiation exposure while in the military.  Within the same month, the Director for Compensation and Pension noted that after review of the Chief Public Health and Environmental Hazards Officer's opinion, the available DD Forms 1141 and the evidence in its entirety, there was no reasonable possibility that the prostate cancer was the result of the Veteran's occupational exposure to ionizing radiation during service.

At his July 2015 hearing the Veteran asserted that he was secretly responsible for moving nuclear weapons in Japan from 1987 to 1990 and that he received a letter of appreciation for these efforts in 1987.  Thus, he contends that his DD Form 1141, which only shows radiation exposure from June 1985 to November 1986, does not provide a complete picture of his radiation exposure in service.  However, the Board finds that the evidence of record does not support the Veteran's assertion that he had additional undocumented exposure to radiation during his military service.  
Regarding the Veteran's reported covert work in Japan, the Board notes that the Veteran never reported this alleged period of exposure until the July 2015 hearing.  In fact, in a September 2010 statement and in his February 2013 substantive appeal, the Veteran reported being exposed to radiation while he was stationed on the USS Sacramento (the period documented in his DD Form 1141).  Additionally, while the Veteran testified at his hearing that given the covert nature of his assignment in Japan, there would be no records that he was there as they would be "put away...because they're not supposed to be there[,]" there are several STRs noting the Veteran's presence at the "Japan, Branch Clinic Sasebo[.]"  The Board further notes that in July 1988 the Veteran was seen for possible alcohol abuse and that his STRs indicate that during the period from 1987 - 1990 he was prescribed a diet and nutrition plan for weight management.  These reports do not support a finding that he was assigned secret responsibilities involving the handling of nuclear weapons.  Furthermore, while the Veteran alleged at the July 2015 hearing that his children were born with birth defects related to his exposure to ionizing radiation, he denied any such defects in his August 2009 ionizing radiation examination.  Finally, while the Veteran's STRs do indicate that the Veteran received a letter of appreciation at some time between June 1986 and March 1987, there is no indication of when that letter was provided or for what activity.  

Given the foregoing, the Board finds the Veteran's assertions of additional undocumented radiation exposure lack credibility in light of the lengthy period of time between the claimed exposure and his reporting of it, his failure to mention the additional undocumented exposure in previous reports of exposure, his inconsistent statements regarding the effect of his radiation exposure on his children, the lack of any documentation to support his alleged additional exposure, his documented health problems while reportedly being entrusted with nuclear weapons, and the presence of other records related to his service in Japan that he has alleged would not be available due to the sensitive nature of his deployment there.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous  medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of  the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

On the other hand, the Board finds that the opinions of the Director for Compensation and Pension and the Chief Public Health and Environmental Hazards Officer provided after reviewing the Veteran's records and applying standards set by the NIOSH are highly probative as they reflect consideration of all relevant facts and provide a sufficient rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Veteran has not submitted any medical opinions in support of his claim.  While he has submitted a May 2010 letter that states there is a link between prostate cancer and exposure to ionizing radiation, this letter does not provide any opinion as to whether the Veteran's prostate cancer was due to radiation exposure.  Further, while the Veteran contends that his prostate cancer is related to service, the diagnosis of prostate cancer and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his prostate cancer is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinion rendered by VA's Chief Public Health and Environmental Hazards Officer and the Director of Compensation and Pension, which included permissible interpretations of the evidence in the Veteran's favor and still resulted in a negative determination, to be significantly more probative than the Veteran's lay assertions.

In short, the evidence of record shows that the Veteran had in-service exposure to some ionizing radiation.  Prostate cancer, however, was not developed until 2007, many years after service and no medical professional has linked the Veteran's prostate cancer to any incident of service.  Indeed, there is a medical opinion to the contrary.  

As such, the Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the appeal is denied.  


ORDER

Service connection for prostate cancer is denied.  


	(CONTINUED ON NEXT PAGE)


REMAND

With respect to the claim for entitlement to a TDIU, this claim was denied in an October 2015 rating decision and the Veteran submitted a notice of disagreement in December 2015.  An SOC has not yet been issued.  Accordingly, the Board finds that a remand of this claim for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claim should be returned to the Board only if the Veteran perfects an appeal as to the issue in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC concerning the issue of entitlement to a TDIU so that the Veteran may have the opportunity to complete an appeal on that issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


